Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “the least one side vessel prosthesis” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 14 and 17 recite the limitation "the side vessel prosthesis" in lines 22 and 23, respectively.  There is insufficient antecedent basis for this limitation in the claims.  
Claims 3-13, 15, 16 and 18-20 are rejected due to their dependence from one of claims 2, 14 or 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US 2006/0247761) in view of Sherif (US 2010/0042201).
Regarding claim 1, Greenberg et al. disclose an intraluminal vascular prosthesis system configured for implantation in a region of an aortic arch of a patient (Figures 32a-32c), comprising: - a hollow-cylindrical main vessel prosthesis (540), which has a lumen routed through the main vessel prosthesis, a first lumen end, a second lumen end, a hollow-cylindrical stent frame (583), with a prosthesis material secured thereon (¶[0184], [0185]), a length L1 and a diameter D1, wherein the hollow-cylindrical main vessel prosthesis is configured and dimensioned for implantation in the region of the aortic arch and the descending aorta of the patient (¶[0184], [0185]), and wherein the main vessel prosthesis has - at least one hollow-cylindrical anchoring vessel prosthesis (547, 567 or 569), which has a lumen routed through the anchoring vessel prosthesis, a first lumen end, a second lumen end, with a prosthesis material secured thereon (¶[0184], [0185]), a length L2 and a diameter D2, and wherein the length L2 of the anchoring vessel prosthesis is shorter than the length L1 of the main vessel prosthesis (evident from Figures 32a-32c).
Greenberg et al. fail to specifically disclose that the anchoring vessel prosthesis includes a hollow cylindrical stent frame; or, the anchoring vessel prosthesis is securely attached within the lumen of the main vessel prosthesis, at least over part of the length L2 of the anchoring vessel prosthesis; or, that the first lumen end of the main vessel prosthesis and the first lumen end of the anchoring vessel prosthesis are flush with one another.
Greenberg et al. disclose a general embodiment of their invention (Figures 28a-31) having an internally fixed anchoring vessel prosthesis (528) which can be stented (¶[0181]) and is depicted as having an end flush with the main vessel prosthesis (Figures 28a and 28c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aortic arch anchoring prostheses of Figures 32a-32c as internal stented prostheses as in Figures 28a-31 since one skilled in the art would recognize that this would allow the main vessel prosthesis profile to more closely match the aortic arch.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the end of at least one of the anchoring prostheses flush with the end of the main prosthesis since Greenberg et al. do not disclose any disadvantage to this configuration and clearly depict such a configuration as suitable for allowing blood flow into the branch prosthesis.
Greenberg et al. fail to specifically disclose that the anchoring vessel prostheses have a diameter at least 45% smaller than the main vessel prosthesis.  Greenberg et al. suggest that the dimensions of the various embodiments of their invention should match that of the anatomy in which they are deployed (¶[0138] and elsewhere).
Sherif teaches that a prosthesis (20) which replaces the aortic arch and its branches should have branch diameters approximately 45% less than that of aortic arch prosthesis section (¶[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main vessel prosthesis and anchoring vessel prostheses of Greenberg et al. with diameters with similar relative proportions (although slightly smaller) as those taught by Sherif in order to more closely match the anatomy of the aortic arch and its branches.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771